CARPENTER, J.
This action was brought by the plaintiff against the defendant to recover the sale price of two car loads of tomatoes. The case was tried on June 3, 1929, and the jury found for the plaintiff in the sum of $5,222.17. A motion -for a new trial alleging the usual grounds was filed in due time, and was submitted to this Court without argument.
The plaintiff submitted his case upon depositions of E. A. Tays, manager of the plaintiff corporation, and Maria Luisa Crowe, the bookkeeper. From the evidence it appeared that the plaintiff corporation is located in Nogales, Santa Cruz County, Arizona, and is a distributing and selling agency for the products of growers of produce on the west coast of Mexico. (Mr. Tays testified that David Shore, president and director of Shore Brothers, the defendant, came to the office of the plaintiff in Nogales, Arizona, in regard to the purchase of a car load of tomatoes on the 24th of May, 1926; that he pointed out to Mr. Shore a car load of tomatoes, and Mr. 'Shore inspected and accepted them, and requested that they be shipped to Providence, Rhode Island; that the car of tomatoes contained 800' lugs and the price quoted and accepted was $3.25 per lug; that Mr. Shore requested Mr. Tays to advise Shore Brothers, the defendant, at Providence, as to the Shipment of tomatoes. The plaintiff also notified Shore Brothers that they must advance $750 upon the car, which was done, and the car was shipped as *17agreed. Mr. Tays also testified that on the 25th. of May, 1926, Mr. Shore inspected and purchased another ear load of tomatoes, which ear contained 800 lugs, and the price was to he $3.30 per lug; that Shore Brothers at Providence were notified of this shipment and were requested to advance $800, which was sent as requested. Both cars of tomatoes were stopped by Shore Brothers at Chicago, and they refused to accept them, and the tomatoes were sold by the railroad company for freight. The amount obtained appears in evidence as submitted by the plaintiff. The reason for stopping the tomatoes in Chicago did not appear in the evidence.
For plaintiff: . E. O. Stiness, F. E. O’Brien.
For defendant: W. A. Heathman.
Mr. David Shore took the witness stand in behalf of the defendant and testified that he did not at any time order any tomatoes from the plaintiff corporation, and that the two amounts of money that were sent were on an open account running between the plaintiff and the defendant.
The case was submitted to the jury and the jury found for the plaintiff in the sum as above stated. The Court feels that the jury were justified in their verdict and that the amount was the correct amount. The Court also feels that substantial justice has been done.
Motion for a new trial denied.